Digitally signed by
                                                                          Reporter of
                                                                          Decisions
                                                                          Reason: I attest to
                        Illinois Official Reports                         the accuracy and
                                                                          integrity of this
                                                                          document
                                Appellate Court                           Date: 2019.03.28
                                                                          11:42:29 -05'00'




                     In re C.L., 2018 IL App (1st) 180577



Appellate Court    In re C.L., a Minor (The People of the State of Illinois,
Caption            Petitioner-Appellee, v. Makiah L., Respondent-Appellee (C.L.,
                   Respondent-Appellant)).



District & No.     First District, Third Division
                   Docket No. 1-18-0577



Filed              November 21, 2018
Rehearing denied   January 11, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 13-JA-638; the
Review             Hon. John L. Huff, Judge, presiding.



Judgment           Reversed and remanded with directions.


Counsel on         Charles P. Golbert, Acting Public Guardian, of Chicago (Kass A.
Appeal             Plain, and Mary Brigid Hayes, of counsel), for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                   and Gina DiVito, Assistant State’s Attorneys, of counsel), for the
                   People.

                   Thomas M. O’Connell, of Chicago, for other appellee.
     Panel                     JUSTICE COBBS delivered the judgment of the court, with opinion.
                               Justices Howse and Ellis concurred in the judgment and opinion.


                                                 OPINION

¶1         Minor-respondent-appellant C.L., through the Office of the Cook County Public Guardian
       (Public Guardian), petitioned to appeal the trial court’s March 8, 2018, permanency order
       setting the goal of return home to mother, Makiah L., within 12 months. We granted leave to
       appeal under Illinois Supreme Court Rule 306(a)(5) (eff. Nov. 1, 2017). C.L. contends that the
       court erred in setting the permanency goal of return home because the manifest weight of the
       evidence showed the goal of private guardianship was in C.L.’s best interest. Further, C.L.
       argues that the court incorrectly interpreted section 2-27 of the Juvenile Court Act of 1987
       (Act) (705 ILCS 405/2-27 (West 2016)) when it stated that ordering private guardianship
       would require an additional finding that Makiah was unable to care for C.L. For the reasons
       that follow, we reverse and remand.

¶2                                         I. BACKGROUND
¶3         C.L. was born on March 2, 2013, to Makiah and Rodney T. 1 Prior to C.L.’s birth, the
       Department of Children and Family Services (DCFS) had opened cases against Makiah in
       regards to her six other children.2 Upon learning of C.L.’s birth, DCFS attempted to contact
       Makiah and assess C.L.’s condition. When these efforts failed, the State filed a petition for
       adjudication of wardship alleging C.L. was neglected and abused due to the existence of an
       injurious environment and a substantial risk of injury. See 705 ILCS 405/2-3(1)(b), (2)(ii)
       (West 2016). The State moved for temporary custody in conjunction with filing the petition,
       and a hearing was conducted on July 12, 2013. The court found probable cause that C.L. was
       neglected, there was an immediate and urgent necessity to remove C.L. from the home, and
       reasonable efforts had been made but had not eliminated the need for removal. The court
       issued a child protection warrant, and C.L. was taken into DCFS custody and assigned a
       caseworker from Children’s Home and Aid (agency) the following week. C.L. was placed in a
       foster home with Shawna and Kevin Koonce and has resided there throughout the pendency of
       this case.
¶4         In August 2013, Makiah was granted supervised visits with C.L. and ordered to attend
       mediation in the following months to discuss placement, visitation, and services. Over the next
       year, the case was repeatedly continued pending status on service against Rodney until he was
       defaulted against in June 2014. On October 30, 2014, the court heard arguments on the
       allegations of abuse and neglect and took the case under advisement. An adjudication order
       was issued on December 10, 2014, finding that C.L. was neglected under the theory of


             1
           Rodney has never filed an appearance in this case and is not involved with this appeal.
           Five of Makiah’s sons were adjudicated to be neglected in 2004. Makiah’s sixth son was taken into
             2

       DCFS custody shortly after birth as a substance-exposed infant in 2009. At the time of this order,
       Makiah’s sons are between the ages of 8 and 22 and her parental rights were terminated as to the four
       younger brothers.

                                                     -2-
     anticipatory neglect.3 The court rejected the abuse allegations and explained that neglect was
     found only because “[Makiah] hadn’t advanced to unsupervised overnight visits and never
     corrected issues from other involved children or completed recommended services.” These
     facts were sufficient to prove by a preponderance of the evidence that C.L. was neglected. The
     parties waived the requirement for a dispositional hearing within 30 days of adjudication and
     set the next hearing for March 6, 2015.
¶5        The dispositional hearing was held over three court dates between March and June 2015.
     On June 2, 2015, the court entered an order finding that Makiah was unable to care for, protect,
     train, or discipline C.L. The court also entered the first permanency order setting the goal of
     return home in 12 months and reserving the issue of mother’s progress toward the goal. At the
     next two permanency hearings, the court noted that Makiah had made “some,” but not
     substantial, progress toward the goal. The court maintained the goal of return home within 12
     months, despite the agency’s recommendation for substitute care pending termination of
     parental rights.
¶6        The Public Guardian and state’s attorney agreed, at the hearing on December 2, 2015, that
     it was too early to seek termination of parental rights because more services could be offered
     before ruling out return home. However, at the hearing on June 22, 2016, both the Public
     Guardian and state’s attorney noted for the record that they agreed with the agency’s
     recommendation for substitute care pending termination of parental rights. The court explained
     that it found return home was not possible at the time, because mother had not been in or had
     not been consistent with services aimed toward reunification, but that a goal of return home
     should not be ruled out. During this time period, Makiah was granted supervised community
     visits in addition to supervised visitation at the agency.
¶7        In the fourth permanency order entered on January 12, 2017, the court found that Makiah
     had made substantial progress despite recognizing that mother had unsatisfactory drug testing
     results and was still in need of child-parent psychotherapy (CPP) and individual counseling.
     The court further remarked that Makiah had been consistent in attending visitation with C.L.
     and acknowledged that C.L. exhibited aggressive behavior during these visits. The court
     maintained the goal of return home within 12 months, yet again against the recommendation of
     the agency and over the objection of the Public Guardian.
¶8        After this order was entered, Makiah sought the right to have unsupervised visits with C.L.
     Conversely, the Public Guardian sought to suspend visitation or limit visitation to
     therapeutically supervised visits citing concerns that visits increased C.L.’s behavioral issues.
     On March 16, 2017, the court denied the Public Guardian’s motion to suspend visitation and
     granted Makiah unsupervised weekend visits in addition to the regular supervised weekday
     visits. The Public Guardian later filed an emergency motion to suspend visitation following a
     report that Makiah had hit C.L. in the face during an unsupervised visit on April 29, 2017. The
     court denied the motion to suspend visitation as well as the Public Guardian’s subsequent

         3
          “Under the anticipatory neglect theory, the State seeks to protect not only children who are the
     direct victims of neglect or abuse, but also those who have a probability to be subject to neglect or abuse
     because they reside, or in the future may reside, with an individual who has been found to have
     neglected or abused another child.” In re Arthur H., 212 Ill. 2d 441, 468 (2004). “The doctrine of
     anticipatory neglect recognizes that a parent’s treatment of one child is probative of how that parent
     may treat his or her other children.” In re Zion M., 2015 IL App (1st) 151119, ¶ 30.

                                                     -3-
       motion to reopen proofs and reconsider the motion. Over the objections of the Public Guardian
       and state’s attorney, the court entered an order on June 19, 2017, continuing unsupervised
       Saturday visits and allowing for unsupervised overnight visits to occur at the discretion of
       DCFS.
¶9         The next permanency hearing, which is at issue in this appeal, spanned five hearings
       beginning in August 15, 2017, and ending with the court’s ruling on March 8, 2018. The court
       took judicial notice of the previous hearings in the case and the court’s notes, in addition to the
       termination of Makiah’s parental rights as to four of her six other children. The following
       testimony was given on February 23, 2018, in addition to the 21 exhibits entered into evidence
       during the hearings.
¶ 10       Jane Wright, Makiah’s neighbor, testified that she had lived in the apartment across the hall
       for the past year. Wright has a five-year-old grandson who would play with C.L. on Saturdays
       during Makiah’s unsupervised visits. The play dates had occurred regularly for five or six
       months. Wright would drop off her grandson and spend around 20 minutes with the boys and
       Makiah before leaving them to play. During these times she noted that C.L.’s behavior was
       “out of control.” In the last two months, she saw C.L. become violent with Makiah, kicking
       and biting his mother while she tried to “hold him down” until he calmed down. Wright never
       saw Makiah hit C.L. She testified that she heard C.L. say things like his “other mommy” told
       him to act out and to say he did not like Makiah.
¶ 11       C.L.’s foster mother, Shawna, denied saying anything disparaging about Makiah to C.L. or
       instructing him to act out. She did not believe it would be beneficial for C.L. if his relationship
       with Makiah was damaged. In her oral report on C.L.’s status, she noted some improvement in
       his behavior at school and ability to express himself in therapy. However, C.L. would verbally
       express a dislike for the visits with Makiah and often cry or have tantrums when he left for
       visits. Shawna stated he would “destroy his room” and she would try to calm him down by
       reminding him that she was there for him and would be there when he returned from the visits.
¶ 12       Shawna was pressed on cross-examination as to whether she ever said positive things about
       Makiah to C.L. Shawna testified that she would tell C.L. to be good for his mom, that Makiah
       was a good person who loved him, so he should be nice to her and go to the visits. Shawna
       acknowledged that she and Makiah only had an “okay” relationship and they needed to work
       on it in the future, which she was willing to do. She also testified to her prior experience in
       maintaining familial bonds between her adopted daughter and her daughter’s biological
       family. Shawna expressed that her daughter was an example that she meant what she said and
       she understood the importance of maintaining Makiah’s relationship with C.L. as well as
       C.L.’s relationship with his other siblings.
¶ 13       Makiah testified that during visits C.L. would call her “stupid” and say it was because his
       foster parents thought Makiah was stupid. Further, C.L. would relate that his foster parents did
       not like her and would tell C.L. he does not have to listen to her. Makiah claimed that C.L.
       admitted he was lying to Makiah and was instructed to say mean things during their most
       recent CPP session on February 20, 2018. Makiah further testified that the CPP therapist,
       Shakira Harris, intervened and explained to C.L. that it was not okay to tell lies and it was not
       nice for C.L. or C.L.’s foster parents to tell him to do that to Makiah.
¶ 14       Harris was not present at the hearing but was called as a rebuttal witness and testified
       telephonically. She stated that during the last therapy session, C.L. did not tell her that his
       foster mother told him to fight and hit Makiah. Further, C.L. did not bring up his foster mother

                                                    -4-
       at all. He did, however, accuse Makiah of hitting him on the bus while travelling to the session.
       When pressed for clarification on the alleged hit, C.L. stated he was just kidding and he was
       trying to “get rid of the visit.” C.L. explained that he liked to see Makiah and the visits at her
       apartment, but he was tired of coming to the agency.
¶ 15       Harris submitted a report detailing Makiah and C.L.’s progress in CPP from October 2017
       through January 2018. During this time period, Makiah attended nine sessions, two sessions
       were cancelled by Harris, and two sessions were cancelled by Makiah because she was late.
       Harris reported that Makiah and C.L. were both making progress in regulating their emotions
       and interacting with each other in a safe manner. Additionally, C.L. had become more
       expressive in therapy. However, he would ignore expressions of affection by Makiah and
       expressed anger and frustration over the compulsory visits. Further services were
       recommended for Makiah to establish herself as a “protective, benevolent, legitimate authority
       figure” in C.L.’s life and to improve the emotional bond between the two.
¶ 16       Anne Gamache, the therapist who provided individual play therapy for C.L., also testified
       and submitted reports regarding C.L.’s progress. She had worked with C.L. since he was
       referred to her services in January 2017. Her quarterly report for October 12, 2017, through
       January 11, 2018, recommended that visitation with Makiah be discontinued. She detailed that
       C.L. sought out his foster mother Shawna as a secure base and source of nurturing and
       emotional security. In contrast, when asked about Makiah, C.L. consistently avoided
       discussing her and his visits with her. He would instead ask to just play or ignore Gamache’s
       questions. During his play therapy, C.L. exhibited symptoms of posttraumatic stress disorder.
       Further, although his dissociation and aggression had decreased during the reporting period,
       his anxiety had increased. C.L. had learned coping skills to regulate his emotions and can when
       his emotions are moderate, but he would leave the therapy space and seek out Shawna for
       physical nurturing whenever he was overwhelmed.
¶ 17       In an addendum submitted on February 19, 2018, Gamache reported that C.L. was having
       nightmares where he could not come home. He also acted out scenarios during play therapy
       where a stuffed animal attacked Gamache in an effort to steal a baby doll that C.L. had
       entrusted to Gamache’s care. C.L. also expressed a fear that Makiah, whom he referred to as
       “the evil mom,” would come to his foster home and break all the windows. Lastly, C.L.
       reported on February 13, 2018, that he had been hit, scratched, and spanked on a visit.
       However, C.L.’s report was unclear as he referenced both the visit earlier in the day prior to the
       session and another visit “a long time ago.”
¶ 18       Gamache testified during the hearing that, in the latest session, after she had submitted her
       addendum, C.L. again reported being hit by Makiah. C.L. stated Makiah had hit him in the face
       during the visit that day. Gamache reported this incident to the DCFS hotline and testified that
       she had not done so after the last session because she observed no marks on C.L. and he had not
       provided a concrete time frame for the allegation. Gamache also testified about her
       recommendation that visitation be discontinued. She expressed concerns that C.L. had
       expressed an unwillingness to attend visits and during one observed visitation sought comfort
       from Gamache rather than Makiah. Further, despite fairly consistent visits for the past year,
       C.L.’s negative behaviors had not decreased nor did he show the development of a positive
       relationship with Makiah.
¶ 19       Amanda Moore, the agency’s caseworker, testified that she had been assigned to the case
       in November 2017. Her most recent visit to C.L.’s foster home was February 16, 2018. A few

                                                   -5-
       days after that visit, an investigation was opened following the hotline call by Gamache.
       Makiah’s unsupervised visitation schedule was suspended pending the results of the
       investigation. The agency was attempting to find staffing solutions to implement the same
       visitation schedule with agency supervision as the previously unsupervised visits. Moore
       testified that she observed a strong emotional bond between C.L. and Shawna. She was
       concerned that a majority of the time Makiah’s efforts to soothe C.L. were unsuccessful and a
       substantial amount of time would be required before Makiah was ready to care for C.L. on her
       own.
¶ 20       Moore testified that, during the most recent staffing meeting, she met with her supervisor, a
       clinical supervisor, and C.L.’s CPP therapist Harris and they determined that private
       guardianship would be best for C.L. in order to introduce more stability into his life. Due to the
       hearing being continued across several months, the agency had prepared four separate
       permanency planning reports for the court to review. The report prepared in February 2018,
       after the staff meeting about which Moore testified, was the first time the agency had changed
       their recommendation to private guardianship.
¶ 21       The August 2017 report stated that the agency would not be able to recommend a
       permanency goal until the latest parenting capacity assessment conducted by Jo Anne Smith
       was completed for Makiah. After Smith’s assessment had been filed, the agency recommended
       substitute care pending termination of parental rights in September 2017. The agency then
       reversed their position and recommended return home within 12 months in the report from
       December 2017. The agency recommended that Makiah and Shawna attend mediation and
       wrote, “even though [C.L.]’s therapist and Ms. Smith are requesting that the Court move away
       from a reunification goal, the agency believes that the ‘system’ has an obligatyion[sic] to make
       further attempts to bring the two most important people in [C.L.]’s life together before any
       change in goal be entertained.”
¶ 22       Consistently across the four reports, the agency noted that Makiah’s compliance with
       random drug screening was unsatisfactory and remained a serious concern preventing
       reunification. Between June 2017 and February 2018, Makiah missed 12 requests for drug
       drops. Of the four she completed during this period, three were positive for the presence of
       drugs. Her only clean drop was on September 6, 2017. The reports acknowledged Makiah was
       making some progress in her parenting skills but also noted her tendency to shut down or
       cancel visits and therapy sessions when C.L. misbehaved. C.L.’s disruptive behaviors at school
       had not subsided, and he frequently exhibited a reluctance to attend visits and would verbally
       and physically resist the case aide’s attempt to transport him to visits.
¶ 23       Further, although not discussed at the hearing, the August report noted that unsupervised
       visits at Makiah’s home were suspended when her third eldest son, who was still under DCFS
       care, moved home in an unauthorized self-placement. The agency found that Makiah’s older
       son posed a risk to C.L.’s safety. The older son was not compliant with his medication or
       mental health services and reported to be affiliated with a gang in addition to being allegedly
       pursued after selling illegal substances. He later moved out as reflected in the February report
       and visitation in the home was allowed to resume.
¶ 24       The parenting capacity assessment report relied upon by the agency was completed by
       Jo Anne Smith on September 5, 2017. Smith drew her observations from her interviews with
       Makiah and Shawna; her observations of C.L. alone and C.L. with Makiah; her review of all
       relevant documents, including Makiah’s previous psychiatric evaluations and mental health

                                                   -6-
       assessments; and discussions with or reports from other parties involved with the case. In a
       thorough report, Smith noted concerns that Makiah saw herself as a victim and relied on
       placing blame on external factors as a coping mechanism. Makiah seemed to lack insight into
       the consequences of her actions and her lengthy involvement with DCFS. Despite her
       continued desire to parent and her consistency in showing up, Makiah had failed to integrate
       what she had learned into her interactions with C.L. She exhibited some understanding of
       C.L.’s emotional and developmental struggles but could not consistently address C.L.’s issues
       in an age-appropriate and constructive manner. Makiah continued to have serious risk factors
       preventing return home including placing her own needs above C.L.’s as exhibited by her
       continued reliance on drugs to self-medicate.
¶ 25       In regards to C.L.’s emotional and mental state, Smith noted that C.L. struggled with trust
       issues and appeared consistently anxious about the roles of the adults in his life. Smith posited
       that C.L. had picked up on the feelings of conflict between Shawna and Makiah and felt
       disrupted due to the constant shuffling he experienced while in the system. Smith was
       concerned that Makiah’s tendency to give up when things got tough would be an issue if C.L.
       returned home and she became responsible for him full-time. Smith then outlined all the
       necessary recommendations if the court chose to move forward with either return home or
       permanency in the foster placement. In an addendum to her report, Smith clarified that in her
       professional opinion, “the risk factors outweigh the strengths of [Makiah] at this time.” She felt
       that “time has appeared to run out” and that return home should no longer be considered as
       C.L.’s behaviors were continuing to escalate. Smith wrote that minor’s return home to a
       mother who did not have the skills to soothe him may result in C.L.’s behavior escalating to the
       point that he would have to be hospitalized. She recommended that C.L. be placed with “safe,
       tolerant, consistent, and predictable parental figures who will help him work through his
       emotional and developmental issues.”
¶ 26       At the close of testimony on February 23, 2018, the court continued the hearing noting that
       it wished to speak with C.L. and hear C.L.’s feelings before ruling on the permanency goal.
       The court discussed its concerns that the finding of neglect at adjudication had been a “very
       close” decision and mused over whether it “made a mistake” that resulted in the system
       causing C.L.’s misbehaviors and anxiety. On March 6, the court reversed its decision to speak
       with C.L. per the therapist recommendation that such a discussion would place undue stress on
       C.L. However, prior to hearing arguments on March 8, the court noted for the record that it had
       come across the opportunity to speak to C.L. in an informal ex parte meeting after the last
       hearing. The substance of the conversation between the court and C.L. were not entered on the
       record.
¶ 27       Despite the arguments of the Public Guardian and the state’s attorney, the court entered an
       order setting the permanency goal of return home within 12 months. The court also found that
       Makiah had made substantial progress toward the permanency goal and reserved the issues of
       whether the agency had made reasonable efforts and if C.L.’s placement is necessary and
       appropriate. This appeal followed.




                                                   -7-
¶ 28                                          II. ANALYSIS
¶ 29       C.L. raises two challenges to the court’s March 8, 2018, permanency order. First, he
       contends that the trial court ignored the manifest weight of the evidence, which demonstrated
       that it was in his best interest to change the permanency goal to private guardianship rather
       than return home. Secondly, he argues that the court’s justification for denying the State’s
       request for private guardianship was based on a flawed interpretation of the Act. C.L. requests
       this court reverse the permanency goal of return home within 12 months and remand the case
       with instructions to set a permanency goal of private guardianship.
¶ 30       The state’s attorney agrees that the trial court failed to consider the C.L.’s best interest in
       setting the permanency goal of return home within 12 months. However, the state’s attorney
       does not adopt C.L.’s arguments and instead requests remand of the case with instructions for
       the trial court to fully consider C.L.’s best interest at a new permanency hearing. Makiah
       responds that the trial court’s interpretation of the statute was correct and that the manifest
       weight of the evidence supported a permanency goal of return home, and thus, this appeal
       should be denied.

¶ 31                                      A. The Juvenile Court Act
¶ 32        Before ruling on the appropriate permanency goal, the trial court asked counsel multiple
       times why it should set private guardianship as the goal if they did not present evidence that
       Makiah was unable to care for C.L. The trial court stated that looking at section 2-27(1) of the
       Act, “I’m required to find that the parent is unable to care for the child before I can close this
       case to private guardianship.” Although a motion to close the case to private guardianship was
       not before the trial court, the court asked, “why should I set the goal at private guardianship if
       that’s a finding that I’d have to make?” Counsel argued that section 2-27(1)’s directive to make
       a finding of fitness and ability was applicable at the dispositional hearing but is not a
       determination made during the permanency hearing. However, the court responded, “My
       reading of the Juvenile Court Act is that Sections 2-22 and 2-23 govern the dispositional
       hearing.” Thus, the court continued to apply section 2-27(1) to the permanency hearing and
       rejected arguments that fitness, ability, and willingness were not under review in a change to
       private guardianship.
¶ 33        C.L. asserts that the plain language of the statute indicates that the trial court makes an
       initial finding regarding fitness, ability, or willingness during the dispositional hearing and this
       finding is sufficient to grant the trial court authority to order placement in private guardianship
       “at any later point” during the case, provided that it is in the minor’s best interest. Further,
       section 2-28 directs the trial court to “determine the future status of the child” and set a
       permanency goal which aligns with the child’s best interest. 705 ILCS 405/2-28 (West 2016).
       C.L. highlights that this section does not instruct the trial court to make an additional finding of
       a parent’s fitness, ability, or willingness to care for their child. Thus, C.L. contends that the
       trial court’s reading of the statute is incorrect because it renders the phrase “at any later point”
       in section 2-27 superfluous.4
¶ 34        The construction of a statute is a question of law and our review is de novo. In re M.M.,
       2016 IL 119932, ¶ 15. The primary rule of statutory construction is to ascertain and give effect

           We address the minor’s second argument first because the court’s interpretation of the Act affects
           4

       how it weighed the evidence, which we will discuss later.

                                                     -8-
       to the intent of the legislature. Id. The most reliable indicator of legislative intent is the
       language of the statute, which should be given its plain and ordinary meaning. Bayer v.
       Panduit Corp., 2016 IL 119553, ¶ 18; People ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 279
       (2003). Furthermore, a statute is viewed as a whole, and we construe its words and phrases in
       light of other relevant statutory provisions to give each word, clause, and sentence a reasonable
       meaning, if possible, to avoid rendering any part superfluous. See In re M.M., 2016 IL 119932,
       ¶ 16.
¶ 35       In order to address C.L.’s argument, we must look at all the relevant sections of the Act
       beginning with the dispositional hearing. Under the Act, the trial court is directed to hold a
       dispositional hearing within 30 days after the court determines that a minor is abused or
       neglected. 705 ILCS 405/2-21(2) (West 2016). A dispositional hearing is used to “determine
       whether it is in the best interest of the minor and public that the minor be made a ward of the
       court.” 705 ILCS 405/2-22(1) (West 2016). If the minor is made a ward of the court,
       guardianship of the child is awarded to DCFS. 705 ILCS 405/2-22(6) (West 2016). Then, the
       court must determine what further action should be taken in regards to the minor and may enter
       four types of orders: (1) continued care by the minor’s parent, guardian, or legal custodian;
       (2) restoration of custody to the minor’s parent, guardian, or legal custodian; (3) the minor’s
       partial or complete emancipation; or (4) placement in accordance with section 2-27 of the Act.
       705 ILCS 405/2-23(1) (West 2016); In re M.M., 2016 IL 119932, ¶ 17.
¶ 36       Section 2-27 provides for the court, “at this hearing and at any later point,” to place the
       minor in the custody of a suitable relative or other person, place the minor under the
       guardianship of a probation officer or subsidized guardianship, or commit the minor to an
       agency or DCFS,
                “[i]f the court determines and puts in writing the factual basis supporting the
                determination of whether the parents, guardians, or legal custodian of a minor adjudged
                a ward of the court are unfit or are unable, for some reason other than financial
                circumstances alone, to care for, protect, train or discipline the minor or are unwilling
                to do so, and that the health, safety, and best interest of the minor will be jeopardized if
                the minor remains in the custody of his or her parents, guardian or custodian.” 705
                ILCS 405/2-27 (West 2016).
¶ 37       Here, the trial court was correct in stating that sections 2-22 and 2-23 govern the procedure
       of a dispositional hearing. However, section 2-23 also plainly references and directs the court
       to enter placement orders, if applicable, in accordance with section 2-27. Thus, the Public
       Guardian and State were correct in arguing that a finding of fitness, ability, and willingness
       under section 2-27 is determined during the dispositional hearing. Notably, the disposition
       form order used by Cook County courts and entered by the court in this case is explicitly
       captioned “Disposition Order (Placement) 705 ILCS 405/2-27.”
¶ 38       Turning to the phrase “at any later point” in section 2-27, we agree with the Public
       Guardian that, under the plain language of the statute, a court may rely on its initial
       determination during the dispositional hearing to later modify placement of the minor without
       once again finding the parent, guardian, or custodian unfit or unable to care for the minor. In re
       Terrell L., 368 Ill. App. 3d 1041, 1050 (2006) (stating that “[w]e cannot conclude, based on the
       language of the statute, that the legislature did not intend the words ‘at any later point’ to
       actually mean ‘at any later point’ ”). Under section 2-27, a minor may be placed with a relative
       or nonrelative as a legal custodian or guardian, with a probation officer or other agency, or with

                                                     -9-
       a private guardian. 705 ILCS 405/2-27(1) (West 2016). The phrase “at any later point”
       recognizes that a minor’s best interest may change during the pendency of the case and
       authorizes the court to modify the minor’s placement without additional findings as to a
       parent’s fitness, ability, and willingness.
¶ 39        Next, section 2-28 outlines the court’s duty to periodically review the case and order
       changes to the service plan and the minor’s placement as needed to resolve the case and
       achieve permanency for the minor. The court must set a permanency goal for the parties, which
       in general may be return home, adoption, or private guardianship.5 705 ILCS 405/2-28(2)
       (West 2016). Custody of the minor may be returned to the parent, guardian, or legal custodian
       only if the “minor can be cared for at home without endangering the minor’s health and safety
       and it is in the best interest of the minor.” 705 ILCS 405/2-28(1) (West 2016). When return
       home is not immediately possible, time is allotted for the parties to complete services to
       prepare for reunification. Although, the Act directs the court to preserve family ties whenever
       possible, the Act also emphasizes the need to establish permanency “at the earliest
       opportunity.” 705 ILCS 405/1-2(1) (West 2016). Our supreme court has recognized that a
       minor’s best interest is not served if they “remain in limbo for an extended period of time.”
       In re D.L., 191 Ill. 2d 1, 13 (2000).
¶ 40        Thus, when return home has not been achieved and will likely not be achieved in a
       reasonable amount of time the Act provides for changing the permanency goal to either
       adoption or private guardianship. The court’s only consideration in setting the permanency
       goal is the minor’s best interest and further proceedings are initiated to finalize permanency
       and meet the goal. A proceeding to change a minor’s placement to private guardianship is
       different from a proceeding seeking the termination of parental rights. See In re April C., 326
       Ill. App. 225, 237 (2001). Adoption requires either consent by the parents or the court’s
       termination of the parental rights. 705 ILCS 405/2-28(2)(D) (West 2016). Private
       guardianship, on the other hand, requires DCFS approval, court approval, and that return home
       and adoption have been ruled out. 705 ILCS 405/2-27(1)(a-5), 2-28(2)(E), 2-28(4)(a) (West
       2016).
¶ 41        Termination of parental rights is governed by section 2-29 of the Act, and a trial court must
       find by clear and convincing evidence that the parent is unfit to care for the minor in order to
       terminate parental rights. 705 ILCS 405/2-29 (West 2016). This is a re-examination under a
       higher standard than the initial finding made during the dispositional hearing and is required
       when the permanency goal is set to adoption, over the parent’s objection. 705 ILCS
       405/2-28(2)(D), 2-29 (West 2016). However, in the case of private guardianship, the current
       foster parent or relative caregiver simply files a motion for appointment by the court as the
       private guardian. 705 ILCS 405/2-28(4)(a) (West 2016). There is no petition to terminate
       parental rights, and therefore there is no statutory requirement to make new findings regarding
       a parent’s fitness. DCFS sets the requirements of eligibility for private guardianship and gives
       consideration to the child’s best interest and the emotional bond and commitment displayed
       between the minor and proposed guardian. 89 Ill. Adm. Code 302.405 (2008). The court’s role
       is to determine under the standards set forth in section 2-28, whether the goals of return home

           5
            There are three other permanency goals provided for in the Act, but are not relevant to this case
       because minor is not over the age of 15, nor does he have any developmental disabilities or mental
       illness, and the requirements for continuing foster care as a permanency goal have not been met.

                                                     - 10 -
       and adoption should be ruled out, and if they are, then the court only has to approve the motion
       for appointment.
¶ 42       Here, the trial court focused on section 2-27(1) and whether counsel could prove anew that
       Makiah was unable to care for C.L. The trial court erroneously focused on parental fitness in
       relation to changing the permanency goal or closing the case to private guardianship. As
       neither action would require a separate finding that Makiah was unable to care for C.L. under
       the Act, we agree that the court misapplied the statute and turn next to the manifest weight of
       the evidence.

¶ 43                                B. Manifest Weight of the Evidence
¶ 44       C.L. argues that the goal of return home should have been ruled out because it does not
       serve C.L.’s best interest. C.L. contends that (1) the lengthy pendency of this case, (2) C.L.’s
       age and emotional and developmental needs, and (3) the improbability of Makiah making the
       progress necessary for reunification in the near future are factors clearly weighing against a
       continued goal of return home. C.L. further argues that the trial court erred because it failed to
       focus on C.L.’s best interest and instead indicated a focus on Makiah’s rights as a parent.
¶ 45       Makiah responds that private guardianship was not an appropriate permanency goal
       because return home could not be ruled out as she was very close to being found fit, willing,
       and able to care for C.L. Furthermore, the record suggests that private guardianship would not
       be a proper goal because it was not in C.L.’s best interest due to the tension between Makiah
       and C.L.’s foster mother and her allegations of parental alienation.
¶ 46       Section 2-28 of the Act “requires the trial court to establish a permanency goal that is in the
       best interest of the child.” In re E.I., 309 Ill. App. 3d 392, 397 (1999); 705 ILCS 405/2-28
       (West 2016). “When reviewing the trial court’s best-interest determination, the reviewing
       court will not overturn the court’s determination unless it is against the manifest weight of the
       evidence.” In re S.J., 364 Ill. App. 3d 432, 441 (2006). Thus, even if the court’s reasoning in
       setting a permanency goal was flawed, it would not be overturned if it was supported by the
       evidence. Under section 2-28, the factors that should be considered in determining the minor’s
       best interest include the minor’s emotional, physical, and mental status or condition as well as
       age; the status of any of the minor’s siblings; the minor’s current placement and the family’s
       intent regarding adoption; the history of services offered and availability of services still
       needed; and the options available for permanence. 705 ILCS 405/2-28 (West 2016).
¶ 47       As previously discussed, the court was incorrect in focusing on whether or not the State
       could meet the burden of proving Makiah was unfit or unable to care for child in order for it to
       set a permanency goal of private guardianship. In setting the permanency goal at this hearing,
       the Act instructs a reviewing court to consider the minor’s best interest. It appears from the
       court’s comments that it failed to give full consideration to the best interest factors outlined in
       section 2-28. After listening to counsel’s arguments, the court issued its ruling and commented
       that it would not hesitate to set the goal of return home within five months had Makiah
       requested it. Further, the court stated that
                   “I don’t think I need to remind everyone that there are functioning alcoholics that
               take care of their children in an appropriate way throughout Chicago; and marijuana is,
               in my opinion, a subset of alcohol abuse; and, presumably, there are functioning users
               of marijuana that properly care for their children through the Chicago area.”


                                                   - 11 -
       The court made no findings on the record of C.L.’s emotional and mental state, the status of the
       therapy services being offered to Makiah, C.L., and Makiah and C.L. jointly, nor did the court
       reflect upon C.L.’s current placement and the foster family’s intentions.
¶ 48        In our examination of the record, there were multiple references to C.L.’s emotional and
       mental state being stressed due to the continued uncertainty of his permanent placement and
       family. C.L. has been in the system for over five years and has lived with his foster family
       since he was four months old. He attends visitation with his mother four times a week in
       addition to individual and child-parent therapy. However, C.L. has frequently expressed an
       unwillingness to attend, or more specifically, a frustration with being forced to attend the visits
       and therapy sessions. C.L. continues to act out both verbally and physically and the testimony
       and report show that Makiah is unable to soothe or calm C.L. a majority of the time. As noted
       by Smith, C.L. will likely reach a breaking point in the near future as his irregular behaviors
       have continued to escalate despite continued services. Additionally, the court offered nothing
       on the record regarding the impact of continuing the goal of return home on C.L.’s emotional
       and mental state despite the serious warning in Smith’s addendum and the agency’s
       recommendation that return home was not in C.L.’s best interest.
¶ 49        In addition to the lack of progress made from the services offered to C.L., the services
       offered to Makiah have failed to make a substantial impact. As noted in the prepared reports,
       Makiah has gained some skills and knowledge from her participation in services. However, she
       continues to lack the ability to implement what she has learned in practice with C.L. We are not
       unmindful of the efforts that Makiah has made and recognize that she continues to engage in
       services and pursue an active role in C.L.’s life. Nevertheless, her slow progress toward
       reunification over the last five years, in addition to her failure to achieve return home with any
       of her other sons, raises serious concerns about her ability to be a full-time, single parent to
       C.L.
¶ 50        Furthermore, Makiah has consistently failed to complete random drug screenings even
       after warnings from the court regarding the importance of clean screenings on the outcome of
       her case. Although she has not had significant trouble engaging in therapy, attending visitation,
       or participating in substance abuse or psychiatric evaluations, among other assessments, she
       has only completed four drops in the last reporting period, three of which were positive for
       drugs.
¶ 51        Considering C.L.’s age, his current mental and emotional state, the drawn out time frame
       of this case, which continues to adversely affect C.L., in combination with the relatively
       stunted progress in services, we find that further attempts at achieving return home are not in
       C.L.’s best interest. However, neither would adoption and the related termination of Makiah’s
       parental rights be appropriate in this case where Makiah and C.L. continue to have a
       relationship with one another that is a work in progress. Given the fact that C.L.’s foster
       parents are open to private guardianship and are willing to encourage and foster a relationship
       between their family and Makiah, we find that setting the case on the path toward guardianship
       is ideal.
¶ 52        Moreover, we find Makiah’s argument that private guardianship should be ruled out as a
       permanency goal due to tensions between herself and foster mother unpersuasive. There is no
       requirement that a private guardian get along well with the minor’s biological parent. A
       guardian is required to ensure that parents have the opportunity to visit the minor (89 Ill. Adm.
       Code 302.405(f)(1) (2008)), which would be best facilitated by a good relationship. Shawna’s

                                                   - 12 -
       testimony that she was willing to work on and facilitate a relationship between Makiah and
       C.L. is sufficient to defeat an argument disfavoring guardianship. The DCFS criteria for
       ordering private guardianship focus on the minor’s emotional attachment to the relative or
       foster home caregiver; that caregiver’s willingness to accept legal responsibility for the minor
       and commitment to providing a permanent relationship; and the length of time in, and
       likeliness that the minor will remain in, custody of the State (one year or more). 89 Ill. Adm.
       Code 302.405(c)(1) (2018). Additionally, DCFS considers the wishes of the child’s
       prospective subsidized guardian; the wishes of the child under the age of 14 or the consent of
       the child, if over age 14; the interaction and interrelationship of the child with the prospective
       subsidized guardian; the child’s adjustment to the present home, school, and community; the
       child’s need for stability and continuity or relationship with the prospective subsidized
       guardian; and the mental and physical health of all individuals involved. 89 Ill. Adm. Code
       302.405(d)(1) (2018). There is no indication here that the Koonces and C.L. would be unable
       to satisfy DCFS’s requirements. Thus, private guardianship is an appropriate permanency goal
       and would serve C.L.’s best interest.

¶ 53                                      III. CONCLUSION
¶ 54       For the reasons stated, we reverse the trial court’s order setting the permanency goal of
       return home within 12 months and instruct the court to enter a goal of private guardianship
       with the Koonces.

¶ 55      Reversed and remanded with directions.




                                                   - 13 -